Name: Commission Regulation (EEC) No 1678/90 of 21 June 1990 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6. -90 Official Journal of the European Communities No L 157/11 COMMISSION REGULATION (EEC) No 1678/90 of 21 June 1990 fixing the sluice-gate prices and levies for poultrymeat Whereas the said Article 3 provides that the price for each type of feed grain on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 January to 31 May 1990 ; Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 April in each year ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard in the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 ; Whereas sluice-gate prices for the products specified in Article 1 ( 1 ) of Regultion No 2777/75 must be fixed in advance for each quarter ; Whereas the levy on chicks must be calculated in the same way as the levy on slaughtered poultry ; whereas, however, the quantity of feed grain used in the calculation must be that shown in Annex I to Regulation (EEC) No 2778/75 ; whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable to chicks ; Whereas the levy on the products specified in Article 1 (2) (d) of Regulation (EEC) No 2777/75 must be derived from the levy on slaughtered poultry on the basis of the coefficients set out in the Annex to Commission Regula ­ tion (EEC) No 3011 /79 of 20 December 1979 fixing the coefficients for calculating levies on derived poultrymeat products and repealing Regulation No 199/67/EEC (6), as last amended by Regulation (EEC) No 3986/87 (0 ; Whereas, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1602 39 90, in respect of which the rate of duty has been bound within GATT, the levies must not exceed the amount resulting from that binding ; Whereas, as the levies and sluice-gate prices were fixed latterly in Commission Regulation (EEC) No 769/90 (3), for the period 1 April to 30 June 1990, new levies and sluice-gate prices must be fixed for the period 1 July to 30 September 1990 ; Whereas the levy on slaughtered poultry is made up of two components ; Whereas the first component must be equal to the diffe ­ rence between prices within the Community and on the world market for the quantity of feed grain specified in Annex I to Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (4), as last amended by Regulation (EEC) No 3986/87 (*) ; Whereas the price within the Community for that quan ­ tity of feed grain must be determined in accordance with Article 2 of Regulation (EEC) No 2778/75 ; whereas the price for the like quantity on the workd market must be determined in accordance with Article 3 thereof : Whereas the sluice-gate price for slaughtered poultry is made up of two components ; Whereas the first component must be equal to the price on the world market for the quantity of feed grain shown in Annex II to Regulation (EEC) No 2778/75 ; Whereas the price for that quantitiy of cereals must be determined in accordance with Article 4 (2) and (3) of Regulation (EEC) No 2778/75 ;(') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 128, 11 . 5. 1989, p. 29. (3) OJ No L 83, 30 . 3. 1990, p. 73. (4) OJ No L 282, 1 . 11 . 1975, p. 84. ft OJ No L 376, 31 . 12. 1987, p. 7. (Ã ©) OJ No L 337, 29. 12. 1979, p. 65. o OJ No L 376, 31 . 12. 1987, p. 7. No L 157/ 12 Official Journal of the European Communities 22. 6. 90 products from Portugal and amending Regulation (EEC) No 177/86 (') suspended the application of import levies on poultrymeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other, whereas that situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Whereas the said Article 4 provides that the price for each cereal on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calcu ­ lated ; whereas that period is 1 January to 31 May 1990 ; Whereas the second amount, which represents other feeding costs and overhead costs of production and marketing, is fixed in Annex II to Regulation (EEC) No 2778/75 ; Whereas the sluice-gate price for chicks must be calcu ­ lated in the same way as the sluice-gate price for slaught ­ ered poultry ; whereas, however, the quantity of feed grain used in the calculation must be that shown in Annex II to Regulation (EEC) No 2778/75 ; whereas the standard amount must be that fixed in the same Annex ; Whereas the sluice-gate price for the products specified in Article 1 (2) (d) of Regulation (EEC) No 2777/75 must be derived from the sluice-gate prices for slaughtered poultry on the basis of the coefficients fixed for these products in accordance with Article 5 (3) of that Regulation ; Whereas, by Council Regulations (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries (') and (EEC) 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the Africain, Caribbean and Pacific States (ACP States) or the overseas countries and territories (OCT) (2), special import arrangements were introduced involving a reduction to 50 % in levies within the framework of fixed amounts or annual quotas, in particular for certain poultrymeat products ; Whereas Commission Regulation (EEC) No 631 /86 of 28 February 1986 on the applicaton of import levies on HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 and the sluice-gate prices provided for in Article 7 thereof, in respect of the products specified in Article 1 ( 1 ), shall be as set out in the Annex hereto. 2. However, in the case of products falling within CN codes 0207.31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 160231 , 1602 39 19, 1602 39 30 and 1 602 39 90, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports of products specified in paragraph 1 from Portugal, application of the levies specified in the Annex is suspended. Article 2 This Regulation shall enter into force on 1 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 383, 30. 12. 1989, p. 125 . (2 OJ No L 84, 30. 3. 1990, p . 85 . O OJ No L 60, 1 . 3 . 1986, p. 11 . 22. 6. 90 Official Journal of the European Communities No L 157/13 r ANNEX to the Commission Regulation of 21 June 1990 fixing the sluice-gate prices and levies for poultrymeat (') CN code Sluice-gate price Levy Conventional rate of duty ECU/100 units ECU/100 units % 01051100 22,97 5,79  - 0105 19 10 100,90 19,27  0105 19 90 22,97 5,79  ECU/100 kg ECU/100 kg 0105 91 00 79,34 23,75  0105 99 10 9U27 35,92  0105 99 20 116,93 36,19  0105 99 30 105,41 27,34 '  0105 99 50 122,65 37,76  0207 10 11 99,67 29,83  0207 10 15 113,34 33,93  020710 19 123,49 36,96  020710 31 150,59 39,05 I- 0207 10 39 165,06 42,81 ''  0207 10 51 107,37 42,26  0207 10 55 130,38 51,31  0207 10 59 144,86 57,02 0  0207 10 71 167,04 51,70  0207 10 79 158,44 54,83 (2)  0207 10 90 175,21 53,94  0207 21 10 , 113,34 33,93  0207 21 90 123,49 36,96  0207 22 10 150,59 39,05  0207 22 90 165,06 42,81  0207 23 11 130,38 51,31  0207 23 19 144,86 57,02 (2)  0207 23 51 167,04 51,70 '  0207 23 59 158,44 54,83 0  0207 23 90 175,21 53,94  0207 31 00 1 670,40 517,00 3 (3) 0207 3911 293,24 97,42  ,0207 39 13 135,84 40,66  0207 39 15 94,63 30,30  0207 39 17 65,52 20,97  0207 39 21 187,01 : 55,98  0207 39 23 175,68 52,59  0207 39 25 291,18 93,22  0207 39 27 65,52 20,97  0207 39 31 316,24 82,01  No L 157/ 14 Official Journal of the European Communities 22. 6 . 90 CN code Sluice-gate price Levy Conventional rateof duty I ECU/100 kg ECU/100 kg % 0207 39 33 181,57 47,09 . - 0207 39 35 94,63 30,30  0207 39 37 65,52 20,97 - -  0207 39 41 240,94 62,48  0207 39 43 112,94 29,29  0207 39 45 203,30 52,72  0207 39 47 291,18 93,22  - 0207 39 51 65,52 20,97  0207 39 53 332,72 11 5,14 (2)  0207 39 55 293,24 97,42   0207 39 57 159,35 62,72  0207 39 61 174,28 60,31 0  0207 39 63 192,73 59,33  0207 39 65 94,63 30,30 (2)  0207 39 67 65,52 20,97 (*)  0207 39 71 237,66 82,25 (2)  0207 39 73 187,01 55,98  0207 39 75 229,74 79,50 0  0207 39 77 175,68 52,59  0207 39 81 202,17 74,30 0  0207 39 83 291,18 93,22  0207 39 85 65,52 20,97 0207 39 90 167,43 53,60 10 0207 41 10 293,24 97,42  0207 41 11 135,84 40,66  0207 41 21 94,63 30,30  0207 41 31 65,52 20,97  0207 41 41 187,01 55,98  0207 41 51 175,68 52,59  0207 41 71 291,18 93,22  0207 41 90 65,52 20,97  0207 42 10 316,24 82,01  0207 42 11 181,57 47,09  0207 42 21 94,63 30,30  0207 42 31 65,52 20,97  0207 42 41 240,94 62,48  0207 42 51 112,94 29,29  0207 42 59 203,30 52,72  0207 42 71 291,18 93,22  0207 42 90 65,52 20,97  0207 43 11 332,72 11 5,14 (2)  0207 43 15 293,24 97,42  0207 43 21 159,35 62,72  0207 43 23 174,28 60,31 0  22. 6. 90 Official Journal of the European Communities No L 157/ 15 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 43 25 192,73 59,33  0207 43 31 94,63 30,30 O  0207 43 41 65,52 20,97 0  0207 43 51 237,66 82,25 (2)  0207 43 53 187,01 55,98  0207 43 61 229,74 79,50 (2)  0207 43 63 175,68 52,59  0207 43 71 202,17 74,30 0  0207 43 81 291,18 93,22  0207 43 90 65,52 20,97  0207 50 10 1 670,40 517,00 3 0 0207 50 90 167,43 53,60 10 0209 00 90 145,59 46,61  . 0210 90 71 1 670,40 517,00 3 0210 90 79 167,43 53,60 10 1501 00 90 174,71 55,93 18 1602 31 11 301,18 78,10 17 1602 31 19 320,30 102,54 17 1602 31 30 174,71 55,93 17 1602 31 90 101,91 32,63 17 1602 39 11 288,68 97,00  1602 39 19 320,30 102,54 17 1602 39 30 174,71 55,93 17 1602 39 90 101,91 32,63 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating iij the ACP/OCT countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation . (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3899/89 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (3) The Common Customs Tariff duties on these products originating in the developing countries and listed in Regulation (EEC) No 3898/89 are suspended and no levy is to be collected.